                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 STRIKE 3 HOLDINGS, LLC,                          Civil Case No. 0:18-cv-00773-JRT-DTS

         Plaintiff,

 v.

 JOHN DOE subscriber assigned IP address
 24.7.203.5,

         Defendant.


      [PROPOSED] ORDER ON PLAINTIFF’S THIRD EX-PARTE APPLICATION FOR
          EXTENSION OF TIME WITHIN WHICH TO EFFECTUATE SERVICE
                         ON JOHN DOE DEFENDANT
        THIS CAUSE came before the Court upon Plaintiff’s third ex-parte application for entry

of an Order extending the time within which to effectuate service on John Doe Defendant with a

summons and Complaint, and the Court being duly advised in the premises does hereby:

        ORDER AND ADJUDGE: Plaintiff’s application is granted. Plaintiff shall have until

December 16, 2018 to effectuate service of a summons and Complaint on Defendant.

        SO ORDERED this ______ day of _______________________, 2018.



                                            By:_______________________________
                                            The Honorable David T. Schultz
                                            United States Magistrate Judge
